30 F.3d 126
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Thomas P. ATWOOD, Defendant, Appellant.Lawrence Edward Woolston, Plaintiff, Appellant,v.United States of America, Defendant, Appellee.
Nos. 94-1003, 94-1095
United States Court of Appeals,First Circuit.
July 13, 1994.

Appeals from the UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  Gene Carter, U.S. District Judge ]
Thomas P. Atwood on brief pro se.
Lawrence Edward Woolston on brief pro se.
Jay P. McCloskey, United States Attorney, and Michael M. DuBose, Assistant United States Attorney, on brief for appellees.
D.Me.
AFFIRMED.
Before Torruella, Selya and Stahl, Circuit Judges.
Per Curiam.


1
The judgments in the above-captioned appeals are affirmed on the basis of our decisions in United States v. Dimeo,  F.3d , No. 93-2272 (1st Cir.  July 7, 1994), and United States v. Boot,  F.3d , No. 93-2317 (1st Cir.  June 7, 1994).


2
Affirmed.